             Case 1:18-cv-09981-GHW Document 8 Filed 12/11/18 Page 1 of 1



Maxine A. Adams
EPSTEIN BECKER & GREEN, P.C.
1227 25th St, NW
Washington, D.C. 20037
Tel: 202.861.0900
MAdams@ebglaw.com
Attorneys for Defendant

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - x
PHILLIP SULLIVAN, JR., on behalf of himself and all :                                   Civil Action No.:
others similarly situated,                                                     :     1:18 cv 09981 (GHW)
                                                                               :
                                                Plaintiff(s),
                                                                               :
                                                                               :            ECF
- against -
                                                                               :
                                                                               :   NOTICE OF APPEARANCE
A&E TELEVISION NETWORKS, LLC,
                                                                               :
                                                Defendant.                     :
                                                                               :
                                                                               :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - x

TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

          PLEASE TAKE NOTICE that the undersigned hereby enters an appearance as counsel in

this case for defendant A&E TELEVISION NETWORKS, LLC. Please direct all correspondence

and notices accordingly.

Dated: December 11, 2018                                     EPSTEIN BECKER & GREEN, P.C.

                                                             By: /s/ Maxine A. Adams
                                                                  Maxine A. Adams
                                                             1227 25th St., NW
                                                             Washington, D.C. 20037
                                                             (202) 861-0900
                                                             MAdams@ebglaw.com
                                                             Attorneys for Defendant
